Name: Regulation (EEC) No 175/75 of the Council of 21 January 1975 on special intervention measures for sugar
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 20/2 Official Journal of the European Communities 25 . 1 . 75 REGULATION (EEC) No 175/75 OF THE COUNCIL of 21 January 1975 on special intervention measures for sugar THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 3330/74 (') of 19 December 1974 on the common organization of the market in sugar, and in particular Article 10(1 ) thereof ; Having regard to the proposal from the Commission ; Whereas there is a shortage situation in the common market in sugar ; whereas Article 10 of Regulation (EEC) No 3330/74 provides that special intervention measures may be taken under certain conditions in order to help guarantee supplies to the entire Commu ­ nity or to one of its regions ; "Whereas, in recent years , a quantity of 70 000 to 100 000 metric tons of sugar a year has been produced in the Community in plants which produce sugar from molasses, 50 000 to 60 000 metric tons of which was produced in Italy ; whereas as a result of the rise in the price of molasses in 1973/74, there has been a considerable drop in production ; whereas, in view of the present sugar shortage, measures of support should be provided to ensure that production is maintained, HAS ADOPTED THIS REGULATION : Article 1 In so far as the use of molasses for extracting sugar in plants which produce sugar from molasses is not competitive with other uses of molasses, measures of support may be provided until 30 September 1975 . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 January 1975 . For the Council The President M. A. CLINTON (') OJ No L 359 , 31 . 12 . 1974 , p. 1